DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant invention claims domestic priority to PRO 63/084,017 filed on 
09/28/2020, and PRO 63/179,564 filed on 04/26/2021.

Information Disclosure Statement
The information disclosure statements (IDS) dated 09/01/2022 and 09/27/2021 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Claim Interpretation
The instant claims recite a hops metal complex. For the purposes of examination under prior art, the examiner understands the term “complex” to refer to a coordination complex, and the type of chemical bonding used in the formation of such a complex is also referred to as chelation. The examiner takes the position that the type of chemical bonding found in a coordination complex is that in which multiple ligands with electron pairs engage in chemical interaction with a central metal ion. The examiner takes the position that the chemical interactions between a metal ion and well-known complexing agent ethylenediamine tetraacetic acid (EDTA) are of the same type as the chemical interactions that form the recited complex.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A) Claims 1-5, 9-10, and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al. (US 2016/0324738 A1 – U.S.P.G. Pub. document No. 27 on IDS filed on 09/27/2021) as evidenced by BetaBio 45% (Hopsteiner, NPL document No. 26 on IDS filed on 09/27/2021).
It should be noted that Beta Bio 45% is an evidentiary reference meant to provide context and clarity to a component, HOPS CLEAN BETA BIO 45%, of Baig et al. which is the subject of the single reference 102 anticipatory type rejection, the instant application is not being rejected by the Beta Bio 45% label. See MPEP §2131.01.
Baig et al. teaches in a single embodiment a dentifrice comprising of hops, stannous fluoride, and zinc lactate as disclosed in Table 4b. 

    PNG
    media_image1.png
    548
    542
    media_image1.png
    Greyscale

Regarding instant claims 1-5, Baig et al. teaches in the embodiment disclosed in Table 4b a dentifrice composition containing water, hops, HOPS CLEAN BETA BIO (45%), and metals, zinc lactate and stannous fluoride. The hops would have been expected to have formed a hops metal complex with the zinc and tin metal ions from zinc lactate and stannous fluoride
Regarding instant claim 9, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45%, which contains hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 10, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% which contains colupulone, lupulone, and adlupulone as evidenced by BetaBio 45%. 
	 Regarding instant claim 14, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45%, which contains hops beta acid as evidenced by BetaBio 45% and metals, zinc lactate and stannous fluoride. The hops and metal form a hops-metal complexes with either zinc or tin.
Regarding instant claim 15, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% which contains colupulone, lupulone, and adlupulone as evidenced by BetaBio 45%. 
Regarding instant claims 16-20, Baig et al. teaches in the embodiment disclosed in Table 4b a dentifrice composition containing water, hops, HOPS CLEAN BETA BIO (45%), and metals, zinc lactate and stannous fluoride. The hops and metal form a hops-metal complex. 
Regarding instant claim 21, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45%, which contains hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 22, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% which contains colupulone, lupulone, and adlupulone as evidenced by BetaBio 45%. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A) Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Application Publication US 2016/0324738 A1, provided by applicant in the IDS filed on 09/27/2021).
Baig et al. teaches in a single embodiment a dentifrice comprising of hops, water, stannous fluoride, and zinc lactate as disclosed in Table 4b. Baig further teaches the use of calcium abrasives calcium pyrophosphate, calcium carbonate, or calcium phosphate (Baig at [0055]-[0056]).
Baig et al. differs from the instant claims 6-8 insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Baig et al. teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Baig et al. to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 6-8, Baig et al. teaches the use of calcium abrasives calcium pyrophosphate, calcium carbonate, or calcium phosphate (Baig at [0055]- [0056]).
B) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Application Publication US 2016/0324738 A1, provided by applicant in the IDS filed on 09/27/2021) in view of Chang et al. (US Patent Application Publication 2014/0234488 A1).
The teachings of Baig et al. are discussed in the 103 obvious type rejection above. 
The teachings of Baig et al differ from that of claims 11-13 insofar as they do not disclose the use of amino acids. The teachings of Chang et al cure this deficit. 
Chang et al teaches an aqueous composition (Chang a claim 1) comprising hops (Chang at claim 36), zinc (Chang at claim 40), calcium (Change at claim 40), and amino acids including histidine, isoleucine, lysine, methionine and valine (Chang at claim 40).
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Baig et al. to have added the amino acids of Chang et al. for the benefit as a nutrient as taught by Chang et al. One of ordinary skill in the art would have a reasonable expectation of success in the addition of amino acids because both Baig and Chang teach an aqueous composition including hops, calcium, and zinc.
Regarding instant claims 11-13, Chang et al teaches an aqueous composition (Chang a claim 1) comprising hops (Chang at claim 36), zinc (Chang at claim 40), calcium (Change at claim 40), and amino acids including histidine, isoleucine, lysine, methionine and valine (Chang at claim 40).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5, 14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  9,314,419 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patented case recites the use of hops, stannous chloride and zinc. 
The instant application recites a hops-metal complex and an aqueous composition comprising a hops metal complex. The instant application further recites the inclusion of zinc, tin, calcium, amino acids, and specific hops components. 
The US Patent 9,314,419 B2 recites an oral care composition (‘419 at claim 1,11) comprising hops(‘419 at claims 2,13), zinc ion sources(‘419 at claims 4,13,14), and stannous fluoride (‘419 at claim 3,11,17). 
The conflicting claims differ from the instant claims because the conflicting claims do not explicitly recite that the hops and the metal ions (e.g. zinc and stannous ions) are in the form of a complex. Nevertheless, one of ordinary skill in the art would have expected that the combination of metal ions with the hops would have formed a complex. This is because the skilled artisan would have expected that multiple electron withdrawing moieties on the hops compounds would have engaged in chemical coordination (e.g. chelation) around a metal ion such as zinc and stannous ion, resulting in the formation of a coordination complex, even if this feature was not recited by the conflicting claims.
The examiner notes that although the instant application and the conflicting patent do not have common inventors, they appear to be commonly assigned to the Procter & Gamble Company, resulting in double patenting being proper for that reason.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over; 
claims 1-20 of US Patent Application No. 17/037,789; 
claims 1-53 of US Patent Application No. 17/037,776; 
claims 1-46 of US Patent Application No.17/037,773; 
claims 1-24 of US Patent Application No. 17/037,780; 
claims 1-54 of US Patent Application No. 17/037,766; 
claims 1-32 of US Patent Application No. 17/116,389; 
claims 1-23 of US Patent Application No. 17/485,553; 
claims 1-41 of US Patent Application No. 17/485,550; 
claims 1-29 of US Patent Application No. 17/704,028; 
claims 1-26 of US Patent Application No. 17/704,027; and 
claims 1-21 of US Patent Application No. 17/704,203. 

The instant application recites a hops-metal complex and an aqueous composition comprising a hops metal complex. The instant application further recites the inclusion of zinc, tin, calcium, amino acids, and specific hops components. 
The copending claims in all of the above-indicated applications recite compositions comprising hops and also comprising metal ions such as calcium, tin, and zinc ions.
The instant and conflicting claims appear to differ because the copending claims do not specify the presence of a hops-metal complex. Nevertheless, the skilled artisan would have expected that the combination of hops and metal ions in the copending claims would have formed a hops-metal complex even if this feature was not specified by the copending claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/           Examiner, Art Unit 1612                                                                                                                                                                                             

/ISAAC SHOMER/Primary Examiner, Art Unit 1612